UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7377



JOHN GAYDEN, a/k/a Deshawn Monroe,

                                              Plaintiff - Appellant,

          versus


THE BALTIMORE CITY POLICE DEPARTMENT; UNKNOWN
BALTIMORE OFFICERS,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-03-337-1-WDQ)


Submitted:   January 30, 2004             Decided:   March 11, 2004


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Gayden, Appellant Pro Se. Peter Saar, BALTIMORE CITY POLICE
DEPARTMENT, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John   Gayden   appeals   the   district   court’s    orders

dismissing his 42 U.S.C. § 1983 (2000) complaint and denying his

motion to reconsider pursuant to Fed. R. Civ. P. 60(b).        We have

reviewed the record and find no reversible error.    Accordingly, we

affirm substantially on the reasoning of the district court.*      See

Gayden v. Baltimore City Police Dep’t, No. CA-03-337-1-WDQ (D. Md.

July 1, 2003; August 1, 2003).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               AFFIRMED




     *
      Because we find no basis to overturn the district court’s
conclusion that Gayden’s suit was barred by the running of the
applicable statute of limitations, we agree with the court that an
amendment to the complaint to add individually-named defendants
would have been futile.

                               - 2 -